UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES

                       V.                                   No. 19-CR-609 (KMK)

 MATTHEW DEGROAT,                                     MOTION SCHEDULING ORDER

                               Defendant.


KENNETH M. KARAS, United States District Judge:

         At the Conference on February 26, 2020, the Court adopted the following scheduling
order:

        Defendants shall file any motions by no later than April 24, 2020. The Government shall
file opposition papers by no later than May 29, 2020. Defendants shall file reply papers by no
later than June 12, 2020. Sur-reply papers will not be accepted unless prior permission of the
Court is given.

       Counsel are reminded that there is a strict page limit, which will be extended only in
extreme circumstances.

       Time is excluded from the Speedy Trial Act until April 24, 2020 in the interests of justice
as explained on the record of February 26, 2020. See 18 U.S.C. § 3161(h)(7)(A).


SO ORDERED.

DATED :         Februa~      ,2020
                White Plains, New York
